Citation Nr: 0830278	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  03-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, 
currently rated 10 percent disabling.

2.  Entitlement to an evaluation in excess of 30 percent for 
impairment of sphincter control.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In January 2008, the veteran testified before the undersigned 
at the RO.  A transcript of the hearing is of record.

In March 2008, the Board remanded the veteran's claim for 
further development.  At that time, service connection was in 
effect for hemorrhoids only.  In a May 2008 rating decision, 
the RO awarded service connection for impairment of sphincter 
control, as secondary to the veteran's hemorrhoid disability, 
and assigned a 30 percent rating.  Since this disability is a 
reclassification of the initial disability description, it is 
considered on appeal here.  Furthermore, the RO indicated in 
that rating decision that service connection had never been 
in effect for narrowing and stricture of the anal canal.  
That symptom had been erroneously added to an October 1999 
rating decision.  Such was corrected in an April 2005 
decision.  Therefore, the issues on appeal have been 
characterized as above.


FINDINGS OF FACT

1.  Hemorrhoids are manifested by persistent bleeding with no 
secondary anemia or fissures.

2.  Impairment of sphincter control is manifested by 
nighttime fecal leakage and mild decrease in sphincter tone, 
but no extensive leakage or involuntary bowel movements.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for impairment of sphincter control are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7332 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the veteran's claim was received after the enactment of 
the VCAA.

A letter dated in November 2004 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told that the evidence needed to show that his 
service-connected disability had worsened.

An April 2008 letter informed the veteran of how VA 
determines disability ratings and effective dates.

The April 2008 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
supplemental statement of the case dated in May 2008 provided 
the veteran with the rating criteria used to determine his 
disability evaluations.  Therefore, the veteran has been 
provided with all necessary notice regarding his claim for an 
increased evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case and rating decision dated in May 2008, 
which was prior to the transfer and recertification of the 
case to the Board.  The Board finds that the content of the 
notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The veteran has not contended that any evidence 
relative to the issue decided herein is absent from the 
record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is in receipt of two disability ratings on appeal 
here.  His hemorrhoids are rated 10 percent disabling, and 
his impairment of sphincter control is rated 30 percent 
disabling.

Diagnostic Code 7332 provides ratings based on impairment of 
sphincter control.  Occasional involuntary bowel movements, 
necessitating wearing of pad, are rated 30 percent disabling.  
Extensive leakage and fairly frequent involuntary bowel 
movements are rated 60 percent disabling.  38 C.F.R. § 4.114.

Diagnostic Code 7336 provides ratings for internal or 
external hemorrhoids.  Large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, are rated 10 percent disabling.  
Hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures, are rated 20 percent disabling.  38 
C.F.R. § 4.114.

A June 2000 VA outpatient record shows the veteran was 
referred for microcytic anemia.  He had a history of this 
since 1978.  He denied rectal bleeding.

In February 2001, the veteran underwent colonoscopy at the 
VA.  It was noted that he had borderline anemia.

A March 2001 VA outpatient record shows the veteran 
complained of hemorrhoids.  He had intermittent constipation 
and reported no blood.

A March 2001 VA record shows the veteran underwent 
esophagogastroduodenoscopy.  There was a finding of anemia.

In a May 2001 VA record, the veteran reported excellent bowel 
movements.

An August 2001 VA treatment record shows the veteran 
complained of minimal bleeding due to hard stools.

An October 2001 VA consult indicated the veteran complained 
of hemorrhoids.  He complained of significant pain and 
occasional blood in his stool.  He described pain and itching 
at the rectum.  On examination, there were skin tags at the 
anus and a small area of pink mucosa outside the anus.  There 
were no signs of hemorrhoids or active bleeding.  The 
assessment was that the veteran's symptoms were most likely a 
result of his previous hemorrhoid repairs.

A subsequent October 2001 VA treatment record shows the 
veteran reported minimal bleeding in his stools and pain with 
bowel movements.

In January 2002, the veteran underwent VA examination.  He 
indicated that he had to wear adult diapers because he bled 
at times and at times, was unable to hold his bowels.  He 
reported having a problem holding his stool a few times a 
day.  The hemorrhoids bled once or twice a day.  He 
complained of occasional bleeding and problems holding his 
bowels due to leakage.  On examination, there was no evidence 
of fissure or fecal leakage.  He had two skin tags but no 
hemorrhoids.  There was no evidence of bleeding or thrombus.  
The diagnosis was hemorrhoid, external or internal, currently 
asymptomatic.  The examiner indicated that the veteran's 
condition did not cause him significant malnutrition or 
significant anemia.

A January 2003 VA outpatient record shows the veteran 
reported no blood in his stools.

A November 2003 VA outpatient record shows an assessment of 
anemia.

In a March 2004 VA outpatient record, the veteran reported 
occasional blood in his stools.

An August 2004 VA outpatient record shows the veteran sought 
treatment for hemorrhoids.  He complained of bleeding and 
pain with bowel movements for many years.  On examination, 
there was no significant hemorrhoid complex.  There were only 
small skin tags.  The assessment was no significant enlarged 
or irritated hemorrhoids.

In a May 2005 written statement, the veteran's VA provider 
indicated that his hemorrhoids were painful and bled 
intermittently.

A May 2005 VA outpatient record shows an assessment of 
anemia.

In a June 2005 written statement, the veteran's VA provider 
indicated that his hemorrhoids bled frequently.

In December 2005, the veteran underwent VA examination.  His 
medical file was reviewed.  The veteran complained of 
occasional bleeding and pain on defecation.  He saw blood on 
the toilet paper on occasion, but the bleeding was never 
profuse.  He wore adult diapers at bedtime due to nocturnal 
fecal leakage.  Otherwise, he had good sphincter control.

On examination, there were multiple small external skin tags 
surrounding the anus.  There were no internal hemorrhoids 
felt and no external hemorrhoids seen.  There was complaint 
of discomfort on examination.  Sphincter tone was normal with 
mild tenesmus present.  There were no anal fissures.  The 
impression was that there was no evidence of current 
hemorrhoids.  The anal sphincter pain was more likely than 
not secondary to residuals of two hemorrhoidectomies for the 
service-connected hemorrhoidal condition.  There was fecal 
leakage at night, unrelated to hemorrhoids.  The veteran also 
had constipation.  He had microcytic anemia, which was 
unrelated to the service-connected hemorrhoidal condition.

A January 2006 VA outpatient record shows the veteran 
complained of intermittent pain and bleeding of his 
hemorrhoids.

An April 2006 VA treatment record shows the veteran 
complained of pain and bleeding after every bowel movement.

A July 2006 VA outpatient record shows the veteran complained 
of painful hemorrhoids and constipation daily.  He usually 
had a little blood in his stools.  On examination, there were 
a few small external hemorrhoids.

In April 2008, the veteran underwent VA examination.  He 
complained of hemorrhoids and fecal leakage.  He used adult 
diapers.  He described frequent rectal bleeding, anal 
itching, burning, difficulty passing stool, pain, and 
tenesmus.  On examination, there were internal and external 
hemorrhoids.  There were no fissures and no evidence of 
bleeding.  The sphincter was impaired, and there was evidence 
of leakage.  There was a mild decrease in sphincter tone and 
tenderness of the anal sphincter.  There was rectal leakage, 
although there was no feces in the leakage.  The veteran was 
not wearing adult diapers on the day of the exam.  His 
underwear was not soiled.  The diagnoses were internal and 
external hemorrhoids and anal sphincter laxity.  He indicated 
that he changed diapers three times per week.

With regard to hemorrhoids, the evidence shows the veteran 
had bleeding in his stools.  The Board finds that it can be 
characterized as persistent bleeding.  However, while the 
veteran had been diagnosed with anemia, the evidence of 
record shows that it is not due to his hemorrhoids.  Instead, 
he has microcytic anemia, which was indicated by the December 
2005 VA examiner to be unrelated to his hemorrhoids.  There 
is no competent opinion indicating otherwise.  Therefore, 
since an increase to a 20 percent rating requires persistent 
bleeding and secondary anemia, the Board finds that an 
increase is not warranted based on these criteria because the 
veteran's anemia is not secondary to his hemorrhoids.  In 
addition, a 20 percent rating can be assigned if the veteran 
demonstrates fissures.  However, all of the evidence of 
record shows the veteran never had any fissures.  Thus, an 
increase to a 20 percent rating for hemorrhoids is not 
warranted under Diagnostic Code 7336.

With regard to sphincter control, the evidence needs to show 
extensive leakage and fairly frequent involuntary bowel 
movements for the veteran's disability to warrant an increase 
to a 60 percent rating.  The evidence of record shows the 
veteran has had some fecal leakage.  Beginning in July 2002, 
he complained of problems holding his stools.  However, on 
examination, there was no evidence of fecal leakage.  He 
reported in December 2005 that he wore adult diapers at night 
because of leakage.  Otherwise, he had good control, and, on 
examination, his sphincter control was normal.  In April 
2008, the VA examiner found the veteran had an impaired 
sphincter, there was evidence of leakage on examination, and 
there was mild decrease in sphincter tone.  However, there is 
no evidence showing extensive leakage.  The examiner noted 
that there was no feces in the leakage.  In addition, the 
veteran only wore diapers at night.  He was not wearing them 
at the time of the examination, and his underwear was not 
soiled.  In addition, the evidence establishes the veteran 
never complained of or described involuntary bowel movements.  
Since an increase to a 60 percent disability rating for 
impaired sphincter control requires both extensive leakage 
and fairly frequent involuntary bowel movements, the Board 
finds the veteran has not demonstrated either symptom, and 
his claim must be denied.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether staged ratings are 
warranted.  However, the disabilities have not significantly 
changed, and a uniform evaluation is warranted.


ORDER

An increased rating for hemorrhoids, currently rated 10 
percent disabling, is denied.

An evaluation in excess of 30 percent for impairment of 
sphincter control is denied.






____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


